DETAILED ACTION
Currently, claims 1-7 are being examined, while the remaining claims have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a patient" in line 5.  The antecedent basis for this limitation is confusing, since it was already recited.  Appropriate correction is required.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson, U.S. 6,830,569 (hereinafter Thompson).
Regarding claim 1, Thompson discloses (note fig. 1) a system comprising: an electrosurgical unit (20) having an RF output and an RF return to provide an RF signal configured to be received in a tissue of a patient; and a surgical ‘retractor’ (26) having a ‘blade’ (92) and a ‘handle’ (portion of ‘26’ that is proximal to bifurcation) attached to the blade, the blade necessarily configured to push (i.e., squeeze) the tissue of the patient and including a ‘major surface’ (tissue-facing surface of ‘92’), the major surface configured to be oblique to the handle (see angle of ‘92’), the surgical retractor having an electrode (88) coupled to the electrosurgical unit to interface with the RF signal in the tissue of the patient (retractor is bipolar and therefore electrode ‘88’ could function as a return electrode), the electrode consisting of a ‘return pad’ (‘88’ - see above) affixed to the major surface, the return pad necessarily including a ‘conductive pad’ to directly interface with the tissue and electrically coupled to the RF return of the electrosurgical unit. 
Regarding claim 2, Thompson discloses (note fig. 1) a system further comprising a return pad dispersive electrode (30) and wherein the RF return of the electrosurgical unit includes a first and second RF return, wherein the retractor is electrically coupled to the first RF return (retractor is bipolar, and therefore has active and return electrodes – return electrode is necessarily coupled to an RF return) and the return pad dispersive electrode is electrically coupled (necessarily) to the second RF return. 
Regarding claim 3, Thompson discloses (note fig. 1) a system including an electrosurgical device (24) necessarily having an active electrode coupled to the RF output.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Garito, U.S. 2006/0217700 (hereinafter Garito).
Regarding claims 4-6, Thompson discloses (see above) a system that is capable of applying electrosurgical energy to tissue in multiple modalities.  However, Thompson fails to explicitly disclose a system that senses (and outputs) a change in impedance over time between the active electrode and the return pad.  Garito teaches (note fig. 1) a similar system that senses (and outputs as an alarm) a change in impedance over time (necessarily, since the impedance is determined in real-time during a procedure) between an active electrode and a return pad (note paragraph 68).  It is well known in the art that this feedback configuration results in increased safety and efficiency.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Thompson to sense (and output) a change in impedance over time between the active electrode and the return pad, in order to increase safety and efficiency.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Garito as applied to claims 4-6 above, and further in view of Johnson, U.S. 2006/0167450 (hereinafter Johnson).
Regarding claim 7, Thompson in view of Garito teaches (see above) a system that uses impedance data as feedback, wherein this data is output to a user as an audible alarm.  However, this combination of references fails to expressly teach a system wherein the data is output as a visualization on a screen or display.  Johnson teaches a similar system that uses impedance data as feedback, wherein this data is output to a user as a ‘visual and/or audible indicator’ (note paragraph 75).  It is well known in the art (as can be seen in Johnson) that these different ‘indicator’ configurations (e.g., audible vs. visual) are widely considered to be interchangeable, and that the use of both audible and visual indicators (as taught by Johnson) would result in increased safety.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Thompson to comprise a system wherein the data is output as both an audible and a visual indicator.  This is because this modification would have merely comprised a simple substitution of interchangeable ‘indicator’ configurations in order to increase safety (see MPEP 2143).  

Response to Arguments
Applicant's arguments filed 13 April 2022  have been fully considered but they are not persuasive.  Regarding Applicant’s arguments that the claims have not been met by the references, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written, due to the breadth of limitations such as “retractor,” “major surface,” and “return/conductive pad” (see above rejections for interpretation).  It should be noted that the current wording of the limitation “the electrode consisting of a return pad affixed to the major surface” does not preclude the current interpretation (seen above), since it merely limits the “electrode” in the broadly-claimed manner (i.e., Thompson could necessarily be described as disclosing an electrode consisting only of a ‘return pad’ affixed to the major surface).  Therefore, Examiner asserts that the claims are still met by the cited references. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794